NOT DESIGNATED FOR PUBLICATION

                                           No. 124,099

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                       ABEL M. SANTOS,
                                          Appellant.


                                 MEMORANDUM OPINION

       Appeal from Sedgwick District Court; TYLER J. ROUSH, judge. Opinion filed March 18, 2022.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before HILL, P.J., POWELL and CLINE, JJ.


       PER CURIAM: Abel M. Santos appeals his sentence for misdemeanor escape from
custody. We granted Santos' unopposed motion for summary disposition under Kansas
Supreme Court Rule 7.041A (2022 Kan. S. Ct. R. at 48). After a review of the record, we
find the district court did not abuse its discretion and affirm.


       In June 2018, Santos pleaded guilty to five counts of burglary and one count of
attempted theft under a plea agreement. The district court placed Santos on probation for
24 months with an underlying prison sentence of 45 months.




                                                 1
       In January 2019, the State charged Santos with burglary, criminal damage to
property, and theft. These offenses were alleged to have occurred in 2017 but charging
was delayed because of a delay in DNA testing. The State also filed a probation violation
warrant, alleging that Santos had violated several terms of his probation.


       Santos entered another plea agreement in September 2019, under which he
pleaded guilty to the burglary charge. The remaining charges were dismissed. He waived
his right to an evidentiary hearing and admitted the probation violations.


       The district court granted Santos' motion for departure and sentenced him to 24
months' probation with an underlying prison sentence of 21 months for the new burglary
conviction. As for the probation violations, it imposed a three-day jail sanction and
extended Santos' probation so that his term of probation for all cases would end at the
same time.


       Then, in January 2020, the State charged Santos with felony aggravated escape
from custody and filed a probation violation warrant for Santos' commission of a new
crime while on probation.


       Santos admitted to violating his probation by committing a new crime and pleaded
guilty to an amended charge of escape from custody, a class A misdemeanor, under a
plea agreement with the State. In line with this agreement, both Santos and the State
recommended the district court sentence Santos to 12 months in prison, revoke his
probation, impose the underlying sentences in his previous convictions, and modify his
sentences to be served concurrently. The district court followed this joint
recommendation when it sentenced Santos.




                                             2
       On appeal, Santos argues the district court abused its discretion in imposing a
prison sentence instead of placing him on probation for his new conviction. Santos does
not explain how he believes the district court abused its discretion.


       Because K.S.A. 2020 Supp. 21-6820(c) applies to only felony sentences, we have
jurisdiction to review Santos' misdemeanor sentence. See State v. Huff, 277 Kan. 195,
197-98, 83 P.3d 206 (2004) (presumptive felony sentence statute inapplicable to
misdemeanor sentences).


       A criminal sentence within statutory limits will not be disturbed on appeal absent a
showing of abuse of discretion or vindictiveness on the part of the sentencing court. State
v. Brown, 309 Kan. 369, 375, 435 P.3d 546 (2019). A district court abuses its discretion
when: (1) no reasonable person would take the view adopted by the judge, (2) a ruling
stems from an error of law, or (3) substantial competent evidence does not support a
finding of fact on which the exercise of discretion is based. The burden of proving error
is on the party alleging the abuse. State v. McLinn, 307 Kan. 307, 347-48, 409 P.3d 1
(2018).


       Santos' 12-month sentence for misdemeanor escape from custody is within the
statutory limits. See K.S.A. 2020 Supp. 21-6602(a)(1) (setting maximum sentence for
class A misdemeanors at one year). Santos also recommended the district court impose a
12-month prison sentence in his plea agreement and did not move for a dispositional
departure.


       Because the district court did not abuse its discretion and imposed a sentence
within the statutory limits for the underlying crime, we affirm Santos' sentence.


       Affirmed.



                                             3